DETAILED ACTION
This Office Action is responsive to the Amendment filed 11 November 2021.  

Claims 1, 2, 9, 12, 17, 21, 23, 26, 28-31, 45, 53, 60, 61, 63-65 and 70 are now   

pending.  The Examiner acknowledges the amendments to claims 1, 2, 9, 17, 21, 26, 

28-31, 45 and 60.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11 November 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 17, 21, 23, 26 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
6.	At line 2 of claim 17, it is unclear if “a single treatment” is the same as or different than “a treatment” recited at line 3 of claim 1. 
7.	At line 3 of claim 17, it is unclear if “a single treatment” is the same as or different than “a treatment” recited at line 3 of claim 1. 
8.	At lines 2, 3, 6, 11 of claim 23, it is unclear if “said treatment” references “a single treatment” of claim 17 or “a treatment” of claim 1.  
9.	Claim 26 is indefinite as it recites “in the absence of said magnetic stimulation” however claim 1, from which it depends, requires the magnetic stimulation. 
10.	At line 1 of claim 29, it is unclear if “a reduced frequency” is the same as or different than “a reduced frequency” recited at line 2 of claim 28.  
11.	At line 1 of claim 30, it is unclear if “a reduced frequency” is the same as or different than “a reduced frequency” recited at line 2 of claim 28 or line 2 of claim 29.  

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


14.	Claims 1, 2, 9, 12, 17, 23, 26, 31, 60, 61, 63-65 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (U.S. Pub. No. 2018/0125416) in view of Burnett et al. (U.S. Pub. No. 2003/0158583).  Regarding claim 1, Schwarz et al. (hereinafter Schwarz) discloses a method of improving or restoring sexual function in a subject with impaired sexual function, said method comprising: providing a treatment for said impaired sexual function by using a magnetic stimulator disposed proximate a region of the lumbosacral spinal cord ([0043]-[0045] and Fig. 2) that improves or restores sexual function in said subject [0042].  However, Schwarz fails to disclose explicitly that the magnetic stimulator is disposed over the region of the lumbosacral spinal cord. Burnett et al. (hereinafter Burnett) discloses a method of improving/restoring function in a urogenital region via selected nerves, muscle and tissue [0003], wherein the lumbosacral region is “blanketed” with a plurality of overlapping coils placed over such so as to provide consistent, targeted therapy to the nerves, muscles and tissue of the designated therapeutic area ([0003], [0005] and [0068] Figs. 3 and 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose a magnetic stimulator for improving sexual function as taught by Schwarz [0042], over a lumbosacral region as suggested by Burnett, as Schwarz discloses the significance of treating the urogenital region [0042] and recognizes treatment of spinal patients [0053] and Burnett discloses that disposing coils over a region requiring treatment, such as the .
Regarding claim 2, said subject is a subject without a neuromotor disorder but having impaired sexual function (ED) [0042] or said subject is a subject with a neuromotor disorder (paralyzed or plegic patient [0053] of Schwarz).  Regarding claim 9, said stimulation initiates or increases/improves erectile function in a male ([0042] of Schwarz) and/or said method mitigates erectile dysfunction ([0042] of Schwarz).  Regarding claim 12, said magnetic stimulation comprises stimulation at a frequency ranging from about 0.1 Hz, or from about 0.5 Hz or from about 1 Hz, or from about 5 Hz, or from about 10 Hz up to about 100 Hz, or up to about 80 Hz, or up to about 60 Hz, or up to about 50 Hz, or up to about 40 Hz, or up to about 20 Hz (claim 94 of Schwarz); and/or said magnetic stimulation comprises stimulation at a frequency of about 1 Hz (claim 94 of Schwarz); and/or said magnetic stimulation comprises magnetic pulses ranging in duration from about 5 µs, or from about 10 µs, or from about 15 µs, or from about 20 µs up to about 500 µs, or up to about 400 µs, or up to about 300 µs, or up to about 200 µs, or up to about 100 µs, or up to about 50 µs ([0044 of Schwarz); and/or said magnetic pulses are about 25 µs in duration ([0044 of Schwarz).  Regarding claim 17, a single treatment of said magnetic stimulation comprises a single period of continuous stimulation wherein said single period of continuous stimulation ranges in duration from about 10 sec, or from about 20 sec, or from about 3 sec or from about 40 sec, or from about 50 sec, or from about 1 min, or from about 2 minutes up to about 30 minutes, or up to about 15 minutes, or up to about 10 minutes, or up to about 8 minutes, or up to about 6 minutes ([0123] of Schwarz).  Regarding claim 23, said treatment is 
Regarding claim 60, Schwarz discloses magnetic stimulator configured to facilitate sexual function in a subject with impaired sexual function, wherein said magnetic stimulator when disposed over a region of the spinal cord (sacral/coccygeal region), provides magnetic stimulation of the spinal cord at a frequency and intensity sufficient to initiate and/or to facilitate sexual function [(0042]-[0045]).  However, Schwarz fails to disclose explicitly that the magnetic stimulator is configured to be disposed over the region of the lumbosacral spinal cord. Burnett et al. (hereinafter Burnett) discloses a method/device for improving/restoring function in a urogenital region via selected nerves, muscle and tissue [0003], wherein the lumbosacral region is “blanketed” with a plurality of overlapping coils placed over such so as to provide consistent, targeted therapy to the nerves, muscles and tissue of the designated therapeutic area ([0003], [0005] and [0068] Figs. 3 and 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose a magnetic stimulator for improving sexual function as taught by Schwarz [0042], over a lumbosacral region as suggested by Burnett, as Schwarz discloses the significance of treating the urogenital region [0042] and recognizes treatment of spinal patients [0053] and Burnett discloses that disposing coils over a region requiring 
Regarding claim 61, said stimulator is configured to facilitate sexual function in a subject without a neuromotor disorder but who has impaired sexual function ([0042] of Schwarz); or said stimulator is configured to facilitate sexual function in a subject with a neuromotor disorder [0053] of Schwarz).  Regarding claim 63, said magnetic stimulator is configured to facilitate sexual function by providing magnetic stimulation of the spinal cord at a location, frequency and intensity sufficient to facilitate sexual function ([0042]-[00450 of Schwarz]).  Regarding claim 64, said magnetic stimulator initiates or increases/improves erectile function in a male ([0042] of Schwarz).  Regarding claim 65, said magnetic stimulator is configured to provide magnetic stimulation over one or more regions selected from the group consisting of S2-S3 (which involve penile erection and bowel/bladder (Figs. 2 and 3, [0042] and [0044-0046] of Schwarz).  Regarding claim 70, said magnetic stimulator is configured to produce a stimulation at a frequency of at least about 1 Hz, or at least about 2 Hz, or at least about 3 Hz, or at least about 4 Hz, or at least about 5 Hz, or at least about 10 Hz, or at least about 20 Hz or at least about 30 Hz or at least about 40 Hz or at least about 50 Hz or at least about 60 Hz or at least about 70 Hz or at least about 80 Hz or at least about 90 Hz or at least about 100 Hz, or at least about 200 Hz, or at least about 300 Hz, or at least about 400 Hz, or at least about 500 Hz; or said magnetic stimulator is configured to produce a stimulation at a frequency ranging from about 1 Hz, or from about 2 Hz, or from about 3 Hz, or from about 4 Hz, or from about 5 Hz, or from about 10 Hz, or from about 10 Hz, or from about .
15.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (U.S. Pub. No. 2018/0125416) in view of Burnett et al. (U.S. Pub. No. 2003/0158583) and further in view of Delisle (U.S. Pub. No. 2005/0101827).  Regarding claim 21, Schwarz and Burnett discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein  a delay between said 2, or 3, or 4, or 5, or 6, or 7, or 8, or 9, or 10 or more periods of continuous stimulation range from about 5 sec, or from about 10 sec, or from about 15 sec, or from about 20 sec up to about 5 minutes, or up to about 4 minutes, or up to about 3 minutes, or up to about 2 minutes, or up to about 1 min, or up to about 45 sec, or up to about 30 sec; or a delay between said 2, or 3, or 4, or 5, or 6, or 7, or 8, or 9, or 10 or more periods of continuous stimulation is about 30 sec.  Delisle discloses an apparatus for treating various ailments of the human body with a magnetic stimulation device ([0015] and [0026]), wherein a pattern of periods of stimulation is repeated for about 3 minutes with about 15 seconds between patterns (“delay”) [0025] and such patterns have been effective to reduce pain, produce curative effects and provide improved quality of life [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a delay between period of continuous stimulation as taught by Schwarz and Burnett, of about 15 seconds as suggested by Delisle, as Schwarz recognizes the treatment of various, ailing biological structures such as nerves, muscles, tissue and/or .
16.	Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (U.S. Pub. No. 2018/0125416) in view of Burnett et al. (U.S. Pub. No. 2003/0158583) and further in view of Pletnev (U.S. Pub. No. 2012/0203055).  Regarding claims 28-30, Schwarz and Burnett discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein said treatment is repeated at a reduced frequency that is every three days, or a weekly treatment, or about every 10 days, or about every 2 weeks to a level sufficient to maintain volitional control of sexual function.  Pletnev discloses a method/device for the treatment of function disorders of the external genitals, such as maintenance of an erection (Abstract and [0014], wherein the magnetic treatment is eventually reduced down to prevention cycles every 10-12 days [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce a magnetic stimulation treatment as taught by Schwarz and Burnett, to every 10-12 days as suggested by Pletnev, as Schwarz discloses improvement of erectile dysfunction and Pletnev recognizes that magnetic stimulation treatment prevention cycles may be reduced to 10-12 days [0026].
17.	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (U.S. Pub. No. 2018/0125416) in view of Burnett et al. (U.S. Pub. No. 2003/0158583) and further in view of Laniado et al. (U.S. Pub. No. 2006/0189839).  Regarding claim 45, Schwarz and Burnett discloses the invention as claimed, see rejection supra; .

Response to Arguments
18.	Applicant’s arguments filed 11 November 2021 with respect to the rejection of claims 1, 2, 9, 12, 17, 21, 23, 26, 28-30, 45 and 53 under 35 U.S.C. 112(b) have been fully considered and are moot in view of the new grounds of rejection presented above in light of the amendments.

19.	Applicant’s arguments filed 11 November 2021 with respect to the rejection of claims 1, 2, 9, 12, 17, 21, 23, 26, 31, 53, 60, 61, 63-65 and 70 under 35 U.S.C. 102(a)(2) citing Schwarz (‘416); claims 28-30 under 35 U.S.C. 103 citing Schwarz (‘416) in view of Pletnev (‘055); and claim 45 under 35 U.S.C. 103 citing Schwarz (‘416) in view of Laniado (‘839) have been fully considered and are moot in view of the new grounds of rejection under 35 U.S.C. 103 citing Schwarz (‘416) in view of Burnett (‘583); Schwarz (‘416) in view of Burnett (‘583) and further in view of Pletnev (‘055); and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791